Charged in an indictment that he possessed with intent to sell allegedly obscene magazines in violation of section 1141 of the Penal Law defendant was found guilty by a jury in the County Court of Schenectady County of 11 of its counts, 1 of which was dismissed by the court after the trial. The test of obscenity under the statute is whether, taken as a whole, the dominant theme of the material alleged to be violative is so entirely lewd and lascivious as to constitute “hard-core pornography”. (People v. Richmond County News, 9 N Y 2d 578.) Applying this standard to the exhibits upon which the convictions were based we find them not to fall sufficiently within the proscribed area as to establish defendant’s guilt beyond a reasonable doubt. (People v. Richmond County News, supra; Roth v. United States, 354 U. S. 476; People v. Urban, 15 A D 2d 480.) Judgment of conviction reversed on the law and the facts and the indictment dismissed. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.